Allowable Subject Matter
Claims 1, 6-11, and 16-20 are allowable because the features associated with “a content storage non-transitory processor-readable medium that stores a plurality of pieces of content received by the OTA television-enabled wireless network hotspot module; . . . receive, via a Wi-Fi Internet connection when the vehicle is parked at home, the plurality of pieces of content; create a mobile device profile for a mobile device in response to the mobile device wirelessly connecting to the OTA television-enabled network hotspot module, wherein: the mobile device profile indicates a type of the mobile device; and usage statistics indicative of OTA television channel broadcasts viewed on the mobile device are stored in the mobile device profile; select a piece of content from the plurality of pieces of content received via the Internet based on the mobile device profile; detect a designated location within the OTA television channel broadcast and insert the selected piece of stored content such that the inserted piece of stored content is transmitted as part of the packetized OTA television channel broadcast via a local wireless area network (WLAN) to the mobile device located within the vehicle,” overcome the prior art of record.  For instance, references such as Maricevic et al. (US 2009/027528), Zufall et al. (US 2008/0268838), and Salmonsen (US 2004/0049797) teach receiving content when a vehicle is parked at home, Cansino et al. (US 10,667,008) and Ginn et al. (US 2012/0311642) teach the use of device/user profiles for providing data corresponding to the device type, and Polizzotto (US 2012/0054024) teaches creating user profiles when a wireless connection is available.  Additionally, Sibley (US 2008/0120681) teaches a system for distributing content by receiving a digital television broadcast signal and forming a wireless local area network for rebroadcasting the digital television broadcast signal.  However, the prior art of record cannot be reasonably combined in order to teach the exact structure of the system as disclosed within the claims.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425